Detailed Action
	This action is in response to application filed on 11/23/2021 which is a continuation of 16710743, filed 12/11/2019, now U.S. Patent #11216288 which 
is a continuation of 16038002, filed 07/17/2018 ,now U.S. Patent #11036524 which claims priority from Provisional Application 62650841, filed 03/30/2018 
16038002 and Provisional Application 62534036, filed 07/18/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-20 are pending.
Claims 2-20 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 07/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 11/23/2021 are accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitations "the frame” (line 11), “the views” (line 13), “the view” (line 15).  There is insufficient antecedent basis for these limitation in the claim.
Claim 3 recites the limitation "the subset of drawing methods” (line 1-2).  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-12 and 20 include similar language as noted above for claims 2-3 and are accordingly, rejected under the same rational as set forth above. 
At least due to dependency, claims depending on independent claims are rejected under same rational as set forth above for claims 2, 11, and 20. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, and 6 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4-5 U.S. Patent No. US 11216288 B1.  In particular, all the limitations of claims 2, 6 are disclosed by claims 1, 4-5 of U.S. Patent No. US 11216288 B1.  Furthermore claimss 11, 16, and 20 are merely system/medium claim corresponding to method claims 1, 6 and are therefore rejected under same rational as set forth for claims 1, and 6.

Claims 2 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 7-8 of U.S. Patent No. US  11036524 B1 inv view of White et al. (US 20140280517 A1).  In particular, all the limitations of claim 2 are disclosed by claims 1, 2, 7-8 of U.S. Patent No. US 11036524 B1 except for “at computing device different the client device… sending the event data to the computing device”.
However, White et al. (figure 1, abstract) discloses at computing device different the client device… sending the event data to the computing device.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed, to include at computing device different the client device… sending the event data to the computing device.  This would have been obvious for the purpose of collecting data at a server for  further analyses as disclosed by White et al. (0049, 0086). 
   Furthermore claims 11, and 20 are merely system/medium claims corresponding to method claims 1 and are therefore rejected under same rational as set forth for claim 1.

Allowable Subject Matter
Claims 2-20 would allowable if rewritten to overcome above recited 112 rejections and via submission of terminal disclaimer.  Reasons for allowance will held until all matters in the prosecution are closed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144